2 N.Y.3d 791 (2004)
In the Matter of JONATHAN B., a Child Alleged to be Permanently Neglected.
CATHOLIC HOME BUREAU FOR DEPENDENT CHILDREN, Respondent;
LILLIANA B., Appellant.
Court of Appeals of the State of New York.
Submitted April 5, 2004.
Decided May 13, 2004.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic. Motion for poor person relief dismissed as academic.